Citation Nr: 1332090	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for low back disability.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his September 2009 substantive appeal, the Veteran requested a hearing before a member of the Board at the RO.  In May 2011, the Veteran withdrew his request for a hearing.  Therefore, the Board may proceed with consideration of the claim without scheduling a hearing.  See 38 C.F.R. § 20.702(e) (2012) (noting that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Veteran's representative raised the following issues in his informal hearing presentation dated in August 2013:  (1) Entitlement to service connection for thyroid condition; (2) Entitlement to service connection for hypertension; and (3) Whether clear and unmistakable error (CUE) was committed in the March 2, 1003, rating decision that denied service connection for adjustment disorder claimed as atypical anxiety.  These issues have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a total disability evaluation based on individual unemployability has been raised by the record.  Specifically, the Veteran's private physician report that he is not work in his job a police officer and should be considered permanently and totally disabled.  See Letter dated May 2009 from Dr. Elder.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a TDIU is part and parcel to a higher evaluation claim when the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought).  Accordingly, a claim for TDIU has been included as an issue on appeal.  See Id.  The Board has listed this issue as a separate claim for administrative purposes.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159 (2013).  Here, although the claims files include private treatment records from Drs. Elder and Nickles dated 2008 and earlier, the record suggests that the Veteran has had more recent treatment based on a May 2011 letter from Dr. Elder.  Therefore, as these records have not been requested, VA must undertake reasonable efforts to obtain all outstanding pertinent treatment records of Drs. Elder and Nickles.

While the matter is on remand, all outstanding records, including VA treatment records and Social Security Administration (SSA) records  should also be obtained.  

Additionally, the Board observes that, following issuance of the most recent Supplemental Statement of the Case (SSOC), the Veteran submitted pertinent medical evidence in support of his claim for increase-specifically, a letter from Dr. Elder regarding his back disability.  The Veteran did not waive consideration of this evidence by the originating agency, nor did his duly appointed representative in his subsequent informal hearing presentation.  Therefore, the evidence must be referred to the AOJ for consideration in the first instance.  See 38 C.F.R. § 20.1304(c) (additional evidence must be referred to the agency of original jurisdiction unless this procedural right is waived).

Also, the Veteran was last afforded an examination for his spine disability in July 2010.  Although the passage of time does not necessarily warrant a new examination, the subsequent medical evidence indicates a possible change in symptoms.  Therefore, on remand, the Veteran must be afforded a new examination to determine the current nature and severity of the service-connected spine disability. 

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter and provided an examination to determine whether his service-connected disabilities render him unemployable. 

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain a copy of all updated VA treatment records and any other outstanding records pertinent to the Veteran's claims, including the private treatment records of Drs. Elder and Nickles dated since 2008.  Inquiry should be made as to whether the Veteran filed for or has been awarded SSA disability benefits and, if so, copies of the SSA records associated with that claim should be obtained.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

2. Provide the Veteran with appropriate VCAA notice on the requirements for substantiating a claim for TDIU.

3. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his low back disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's low back disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on all adverse neurological symptomatology caused by the low back disability, and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's low back disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

4. Then, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims files should be made available to the examiner along any pertinent evidence in the Virtual VA electronic file.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

5. Undertake any other development warranted.

6. Readjudicate the claims on appeal with consideration of the evidence added to the record since the most recent SSOC.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate SSOC and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



